Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Within the Information Disclosure Statement, filed 30 November 2021, JP S57155251 has not been received by the Office; instead two copies of JP S55174748 have been received.
3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Firstly, it is unclear what compounds are encompassed by the language, “derivative thereof”.  While applicants have claimed that the polyol derivative is polyester polyol or castor oil, it unclear if or what other compounds are encompassed by the language.  
	Secondly, with respect to claim 1, applicants have set forth an improper Markush group, because the Markush group specifies that one species of the polyol is a polyol.
	Thirdly, with respect to claim 5, it is unclear what constitutes Poly(pentamethylene diisocyanate).
	Fourthly, with respect to claims 8 and 9, the language denoted by “preferably” renders the claims indefinite, because it is unclear if or to what extent the more preferred language further defines or limits the less preferred language.
	Lastly, with respect to claim 19, it is unclear how the hydroxyl containing compounds are to be distinguished from the polyols of claim 1.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-15 of U.S. Patent No. 11,173,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant composition encompasses the composition of the patented claims.  The respective hydrophobic material and chemically crosslinked gel read on each other.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 4-9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schapel (‘936).
	Schapel discloses a polyol gel comprising the reaction product of a polyol, such as polyester polyol, with a polyisocyanate to yield a gel, which is combined with polyhydroxyl compound dispersing agent and an active ingredient, such as a perfume.  See abstract; column 3, lines 1-38; column 5, lines 60+; column 8, lines 47+; and column 10, line 34.
8. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schapel (‘936) in view of Hasegawa et al. (US 2018/0208720 A1) or GB 965,474 or GB 1,072,956.
	Schapel discloses a polyol gel comprising the reaction product of a polyol, such
as polyester polyol, with a polyisocyanate to yield a gel, which is combined with
polyhydroxyl compound dispersing agent and an active ingredient, such as a perfume.
See abstract; column 3, lines 1-38; column 5, lines 60+; column 8, lines 47+; and
column 10, line 34. Polyisocyanates having isocyanurate groups are disclosed within
column 9, line 16 and polyisocyanates having ester groups are disclosed within column
9, lines 28-30, wherein GB 965,747 and GB 1,072,956 are specifically cited.
9.	Though Schapel fails to specifically recite the use of pentamethylene
diisocyanate trimers or lysine ethyl ester diisocyanate, these isocyanate functional
reactants were known to be viable polyisocyanate reactants for producing polyurethane
gels at the time of invention. Hasegawa et al. disclose within paragraphs [0017], [(0040]-[0043], and [0123] that the use of pentamethylene diisocyanate trimers yield gels having improved heat resistance, texture, and transparency. GB 965,747 and GB 1,072,956 disclose the use of ester containing diisocyanates, such as lysine diisocyanate, to produce polyurethanes; wherein these references are specifically cited by Schapel and disclose that the use of such diisocyanates reduce vapor pressure resulting from the diisocyanate component and promote improved color properties. See page 1, line 34 and page 2, lines 1-31 within GB 965,474 and page 1, lines 45+ and page 2, line 20 within GB 1,072,956. Accordingly, the position is taken that one would have been motivated to utilize the claimed crosslinking agents, so as to realize their art recognized advantages, to produce the gel of the primary reference.
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schapel (‘936).
	Schapel discloses a polyol gel comprising the reaction product of a polyol, such as polyester polyol, with a polyisocyanate to yield a gel, which is combined with polyhydroxyl compound dispersing agent and an active ingredient, such as a perfume.  See abstract; column 3, lines 1-38; column 5, lines 60+; column 8, lines 47+; and column 10, line 34.  Though the reference fails to disclose the claimed surface area, the position is taken that determining the optimal surface area to permit the desired elution of the perfume would have been obvious to one of ordinary skill.
11.	Claims 1-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tollington et al. (US 2010/0184635 A1).
	Tollington et al disclose a gel comprising the reaction product of a polyol, including castor oil, with a polyisocyanate to yield a gel, which is combined with a fragrance having applicants’ logP values.  See abstract and paragraphs [0035], [0043], [0070], [0101], [0122], [0123], [0146], and [0147].
12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable
over Tollington et al. (US 2010/0184635 A1) in view of Schapel (‘936) and further in
view of Hasegawa et al. (US 2018/0208720 A1) or GB 965,474 or GB 1,072,956.
Tollington et al disclose a gel comprising the reaction product of a polyol,
including castor oil, with a polyisocyanate to yield a crosslinked gel, which is combined
with a fragrance having applicants’ logP values. See abstract and paragraphs [0035],
[0037], [0038], [0043], [0049]+, [0070], [0101], [0122], [0123], [0146], and [0147].
13.	Though Tollington et al. fail to disclose the use of pentamethylene diisocyanate
trimers or lysine ethyl ester diisocyanate, polyisocyanates having isocyanurate groups
or ester groups were known to be viable polyisocyanate reactants for producing
polyurethane gels at the time of invention, as evidenced by Schapel; polyisocyanates
having isocyanurate groups are disclosed within column 9, line 16 and polyisocyanates
having ester groups are disclosed within column 9, lines 28-30, wherein GB 965,747
and GB 1,072,956 are specifically cited. Furthermore, Hasegawa et al. disclose within
paragraphs [0017], [0040]-[0043], and [0123] that the use of pentamethylene
diisocyanate trimers yield gels having improved heat resistance, texture, and
transparency. Also, GB 965,747 and GB 1,072,956 disclose the use of ester containing
diisocyanates, such as lysine diisocyanate, to produce polyurethanes; wherein these
references are specifically cited by Schapel and disclose that the use of such
diisocyanates reduce vapor pressure resulting from the diisocyanate component and
promote improved color properties. See page 1, line 34 and page 2, lines 1-31 within
GB 965,474 and page 1, lines 45+ and page 2, line 20 within GB 1,072,956.
Accordingly, the position is taken that one would have been motivated to utilize the
claimed crosslinking agents, so as to realize their art recognized advantages, to
produce the gel of the primary reference.
14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tollington et al. (US 2010/0184635 A1).
	Tollington et al disclose a gel comprising the reaction product of a polyol, including castor oil, with a polyisocyanate to yield a gel, which is combined with a fragrance having applicants’ logP values.  See abstract and paragraphs [0035], [0043], [0070], [0101], [0122], [0123], [0146], and [0147].  Though the reference fails to disclose the claimed surface area, the position is taken that determining the optimal surface area to permit the desired elution of the perfume would have been obvious to one of ordinary skill.
15.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tollington et al. (US 2010/0184635 A1) in view of WO 2016/102345 A1 and Schapel (‘936).
	Tollington et al disclose a gel articles comprising the reaction product of a polyol, including castor oil, with a polyisocyanate to yield a gel, which is combined with a fragrance having applicants’ logP values.  See abstract and paragraphs [0035], [0043], [0070], [0101], [0122], [0123], [0146], and [0147].
16.	Though the reference fails to disclose the claimed multilayer composition, the production of perfume containing adhesive multilayer gel structures was known at the time of invention, as evidenced by the teachings within WO 2016/102345 (see abstract and page 8).  Though the respective gel compositions of the primary and secondary references differ, the position is taken that the skilled artisan would have appreciated from the teachings of the secondary reference that the gel compositions of the primary reference could be fashioned into similar multilayer articles.  Furthermore, Schapel teaches essentially the same chemistry to that of the primary reference for the production of gels and further teaches at column 3, lines 3+ that isocyanate numbers corresponding to the molar ratio of applicants’ second layer can be utilized in the production of the gel.  Accordingly, the position is taken that it would have further been obvious to formulate the second layer as claimed to modify such characteristics as the adhesion properties of the layer.
17.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765